DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive. 

Applicant alleges:
Baron does not anticipate the features of original independent claims 1 and 11. For instance, Baron does not anticipate the features of “sending, via the network interface to the plurality of media playback systems, data representing instructions to queue a window of media items from the cloud queue in respective local queues of each media playback system of the plurality of media playback systems, ... and wherein the respective local queues are maintained in data storage on the at least one first playback device of the first media playback system and the at least one second playback device of the second media playback system,” in combination with the other features of independent claim 1 (emphasis added). Independent claim 11 recites similar features.
With respect to queueing, in a first aspect, Baron teaches queuing content in a playlist. Baron, ]} [0060] (“512 represents the step where content is queued up for playing in the current session. Content is queued in the playlist, where content may be introduced into the playlist from any number of sources, including but not limited to search, drag and drop, “take live” type buttons or links, added from recommendations, etc.”). The user interface for the virtual social environment 401 includes a representation of this playlist. Baron, ]} [0046], Figure 4. Baron explicitly teaches that this playlist is hosted in the cloud. Baron, ]} [0039] (“The first user 301a creates a playlist in the virtual social environment 401.”); ]} [0040] (“The application server 200 hosts the virtual social environment 401.”). The Office considers this playlist as teaching the cloud queue (“maintained in data storage of the cloud computing system”). October 2 Office Action, pgs. 3-4.

Critically, Baron does not teach that the “queue” implied by queuing the next media item for all participants is a “local queue” much less that this queuing involves “sending ... instructions to queue a window of media items from the cloud queue in respective local queues of each media playback system of the plurality of media playback systems.” Seemingly recognizing this deficiency, in an effort to show that Baron anticipates the above feature, the Office points variously to different unrelated features of Baron. October 2 Office Action, pg. 4. None of these teachings anticipate the local queue or its associated features.

Examiner respectfully disagrees.  The claimed “local queue,” is met by the “local” rendering (para 90) of the virtual social environment (para 49), which includes the “playlist” [queue] (para 50).  Baron details that this virtual social environment 401 may be “memory resident,” or “loaded” upon web page rendering (para 49).  Since the virtual social environment is “memory resident,” or “loaded” the elements of the virtual social environment 401 will also be “memory resident,” of particular note is the playlist 406 of virtual social environment 401.  The local rendering of this “memory resident” playlist element 406 at the client device meets the claimed “local queue.”  
Further, the synchronization operations and elements of these client rendered environments [local queues/systems] that are managed by the server [cloud queue], along with the host/co-host control interaction elements for selection of and “display” of 

Applicant further alleges:
First, the Office cites to how the user interface of the virtual social environment 401 includes a representation of the playlist 406. October 2 Office Action, pg. 4. With respect to the playlist 406 being shown in the user interface, as noted above, Applicant submits that this playlist 406 refers to the first usage of “queue” by Baron (i.e., queuing content items in the playlist) which the Office considers to teach the recited cloud queue. As such, showing a representation of this playlist does not suggest a second (“local”) queue, much less sending ... instructions to queue a window of media items from the cloud queue in a local queue of the playback device.”

Examiner respectfully disagrees.  As noted above, the local instance of the rendered virtual social environment, includes playlist 406.  This local instance of the rendered environment and its playlist is mapped to the claimed “local queue.”  
Further, the application server hosts the virtual social environment (para 40), and servers include storage and storage distribution facilities necessary to store and supply the demand for consumed media (para 43), in particular the remote storage/transfer playlist for the current session (para 46).  This remote storage of the session playlist is mapped to the claimed “cloud queue.”  


Applicant further alleges:
Second, the Office cites to how the virtual social environment 401 is rendered locally. October 2 Office Action, pg. 4 (citing Baron ]} [0090] and ]} [0049]). Baron teaches that the virtual social environment can be memory resident (i.e., an application) or loaded upon web page rendering (i.e., as with a website in a browser). Baron ]} [0049], Baron makes clear that this local rendering is merely the graphical user interface. Baron, Fig. 2. (showing the GUI 201 separated from the application server 200 (which hosts the virtual social interface 401) by the network 202). Further, in contrast to “sending, via the network interface to the media playback system, data representing instructions...” the portions of Baron relied upon by the Office appear to suggest instructions coming from the rendered webpage or application to the server. Baron ]} [0090] (“The local rendering of the website talks with 1314 to request and manage information requests to 1312 which are then marshaled back to 1320 which are them rendered by 1330.”)
In sum, Baron does not anticipate all of the features of claim 1, including at least the features of “sending, via the network interface to the plurality of media playback systems, data representing instructions to queue a window of media items from the cloud queue in respective local queues of each media playback system of the plurality of media playback systems, ... and wherein the respective local queues are maintained in data storage on the at least one first playback device of the first media playback system and the at least one second playback device of the second media playback system,” in combination with the other features of independent claim 1 (emphasis added). Baron similarly does not anticipate the features of independent claim 11, which recites similar features. Since Baron does not anticipate at least the above-

Examiner respectfully disagrees for the reasons stated above regarding the local queue. Furthermore, even assuming Applicant’s assertion that “the local rendering is merely the graphical interface,” is correct, Baron still meets the claimed limitations. The graphical interface itself is disclosed with a number of elements, one being playlist 406.  As such, a local rendering of the graphical interface will necessarily include a local rendering of this particular playlist 406 element.

Applicant further alleges:
Applicant separately traverses the § 102 rejections of claims 5 and 15 as being anticipated by Baron. Baron does not anticipate the features of “wherein the one or more additional audio tracks are associated with a particular streaming audio service, and wherein the first type of access excludes streaming audio tracks from the particular streaming audio service,” as recited by dependent claims 6 and 16. The Office asserts that these features are taught by the playlist being locked to host-only control. October 2 Office Action, pg. 7.
While Baron teaches that the playlist can be locked to host-only control, and that the playlist can include clips from streaming media services such as YouTube, Baron does not teach that the host-only control of the playlist is linked functionally in any way to the source of the clips, much less the specific features recited by claim 1. Instead, the host-only control is a function of the host status of the host user. Baron, ]j [0045], Further, in host control mode, the other users actually can stream the clips, they just cannot control playback.
In view of the foregoing, Baron is further deficient as to the features of original dependent claims 5 and 15. Since Baron do not anticipate at least the above-identified features of dependent claims 5 and 15, the pending § 102 rejections of these claims should be withdrawn for at least the reasons that claims 5 and 15 depend from respective base claims that are not anticipated by Baron as well as the additional reason that claims 5 and 15 recite features not anticipated by Baron.


Further, excluding all content will necessarily exclude streaming audio tracks.  Applicant’s current presentation of the claim does not preclude this type of interpretation. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 – 15, and 17 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baron et al. (hereinafter Bar, U.S. Patent Application Publication 2008/0229215).

Regarding Claim 1, Bar discloses:
A tangible, non-transitory computer-readable media having stored thereon instructions that, when executed by one or more processors, cause one or more servers of a cloud computing system to perform functions (e.g. implemented in a computer readable medium appropriately programed for general purpose computing devices, processor receives instructions from a memory and execute; para 122; note various servers through, for example application server 200, server of the system; para 65; client-server para 89, and various other areas) comprising:
receiving, via a network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121), data representing one or more commands to queue one or more particular media items in a cloud queue associated with a plurality of media playback systems (e.g. interaction with 405 allowing the users to add clips, including but not limited to drag and drop; para 46; note users 301 add 504 multimedia; Fig. 5 and para 50; note social playback area 404 of virtual social environment; para 45 and associated devices; para 48; and multiple users consuming media using computing devices; Fig. 3, paras 42+), wherein the plurality of media playback systems comprises a first media playback system comprising at least one first playback device (e.g. first user 301a, and their networked computing and entertainment devices; para 44) and a second media playback system comprising at least one second 
based on receiving the data representing one or more commands, adding the one or more particular media items to the cloud queue (e.g. add more clips to the current session/playlist; para 46;  see also virtual social environment 401, including add clips element 405, now playing element 404 and playlist 406; also see Fig. 5 and para 50; content queued up for playing; para 60), wherein the cloud queue is maintained in data storage of the cloud computing system  (e.g. application server 200 hosts the virtual social environment 401; para 40; note information database 209 stores information of the multimedia; para 41; and servers include storage and storage distribution facilities necessary to store and supply the demand for consumed media; para 43; remote storage/transfer playlist; para 46); and
sending, via the network interface to the plurality of media playback systems, data representing instructions to queue a window of media items from the cloud queue in respective local queues of each media playback system of the plurality of media playback systems, wherein the window of media items comprises at least one media item from the cloud queue (e.g. 535 represents the next content item to be played in the current session which is pulled from the playlist and queued for all participants in the current session and all users 301 who have been in a pending state while the content in the current session was being played; para 62, note further local rendering of the website; para 90; and further note window of content items at the end user interface in 406 Fig. 4), and wherein the respective local queues are maintained in data storage on the at least one first playback device of the first media playback system and the at least 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Bar further discloses:
determining that a user account associated with the plurality of media playback systems (e.g. user creates an account and logs into an account; para 49) is granted a first type of access to a media playback system cloud service (e.g. session participants, hosts and associated permissions, rules and other restrictions for the sessions; para 52; permissions setup; para 55, Fig. 7), wherein the first type of access permits (e.g. viewers) a first set of media playback system operations, and wherein a second type of access (e.g. host/moderator) permits a second set of media playback system operations (e.g. host permissions and viewer permissions for the users 301; see Fig. 23, para 104, note host has complete control, playlist is unlocked while the viewers playlist is locked, play and seek buttons re disabled and there is no scrubber grip; paras 104-106).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Bar further discloses:
receiving, via the network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-
determining that adding the one or more additional audio tracks to the cloud queue is prohibited with the first type of access (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106), wherein the second type of access permits adding the one or more additional audio tracks to the cloud queue (e.g. all but host see the buttons disable; para 80, in other words the host permission do not disable these buttons and can use them); and
based on determining that adding the one or more additional audio tracks to the cloud queue is prohibited with the first type of access, foregoing adding the one or more additional audio tracks to the cloud queue (e.g. locked status prevents any user other than the host from adding content to the playlist or modifying the playlist; para 106).

Regarding Claim 4, in addition to the elements stated above regarding claim 3, Bar further discloses:
wherein the one or more additional audio tracks are associated with a particular playlist of the media playback system cloud service (e.g. user and associated user data brought to the session; para 66; and note once content has been placed into a playlist, 

Regarding Claim 5, in addition to the elements stated above regarding claim 3, Bar further discloses:
wherein the one or more additional audio tracks are associated with a particular streaming audio service (e.g. internal services and systems; para 45; note audio played back in real time synchronously for all users; para 4; content introduced from any number of sources; para 60; note third party playback of content such as YouTube video; para 120), and wherein the first type of access excludes streaming audio tracks from the particular streaming audio service (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106).

Regarding Claim 7, in addition to the elements stated above regarding claim 2, Bar further discloses:
wherein determining that the user account associated with the plurality of media playback systems is granted the first type of access to the media playback system cloud service comprises:

determining that the authorization token is associated with the first type of access (e.g. user using a valid log in state from a previous session to re-enter the session; par 65; note the re-establishment of role status for the user; para 66; see additionally that the system is set to automatically re-establish session settings and permissions to the configuration when the user las participated; para 67).

Regarding Claim 8, in addition to the elements stated above regarding claim 2, Bar further discloses:
causing a control application on a mobile device to display a control interface (e.g. consider computing devices such as mobile phones, pdas, laptops etc; media consumed on a mobile device and displayed in web browser or application dedicated to the presentation and consumption of media; para 42; and rendering in a mobile application; para 98) comprising (i) a graphical representation of the cloud queue (e.g. local rendering of the website; para 90; and the window of content items at the end user interface in 406 Fig. 4) and (ii) graphical representations of the media playback systems in the plurality of media playback systems (e.g. viewer’s list displayed in the interface of Fig. 12).

Regarding Claim 9, in addition to the elements stated above regarding claim 8, Bar further discloses:


Regarding Claim 10, in addition to the elements stated above regarding claim 2, Bar further discloses:
modifying access by the user account associated with the plurality of media playback systems from the first type of access to the second type of access (e.g. changing session settings to enable co-hosts or permissions or moderators; para 57).

Claim 11 is rejected under the same grounds stated regarding claim 1 above.

Claim 12 is rejected under the same grounds stated regarding claim 2 above.

Claim 13 is rejected under the same grounds stated regarding claim 3 above.

Claim 14 is rejected under the same grounds stated regarding claim 4 above.

Claim 15 is rejected under the same grounds stated regarding claim 5 above.

Claim 17 is rejected under the same grounds stated regarding claim 7 above.

Claim 18 is rejected under the same grounds stated regarding claim 8 above.

Claim 19 is rejected under the same grounds stated regarding claim 9 above.

Claim 20 is rejected under the same grounds stated regarding claim 10 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,729,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘599 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant .

Claims 1 – 5, 7 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘071 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1 – 5, 7 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘070 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654